                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 16-cv-2556-WJM-NRN

RAMIN SHAHLAI, on his own behalf and on behalf of all others similarly situated,

      Plaintiff,

v.

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC,

      Defendant.


        ORDER APPROVING PROPOSED FAIR LABOR STANDARDS ACT
                 NOTICE AND CONSENT TO JOIN FORM


      This case is before the Court on the parties’ joint proposed Fair Labor Standards

Act (“FLSA”) Notice and Consent to Join Form. (ECF No. 74 at 1.) On August 15,

2018, the Court conditionally certified an FLSA collective action and directed the parties

to submit a proposed opt-in FLSA Notice and Consent to Join Form for the Court’s

review and approval. (ECF No. 73 at 15.) The parties submitted their proposal on

August 31, 2018. (ECF No. 74.)

      The Court has reviewed the joint proposed Notice and Consent to Jo in Form and

finds it satisfactory. The Court substantially adopts the parties’ form and adds a

deadline by which the opt-in Plaintiffs must submit the Consent to Join Form.

      The Court thus ORDERS as follows:

1.    The form of notice submitted at ECF No. 74-1 is APPROVED as revised. The

      final, Court-approved version of the Notice and Consent to Join Form is docketed

      as an attachment to this order. The Court-approved version reflects that
     potential collective action participants shall have until January 15, 2019 to return

     the Consent to Join Form.

2.   No later than October 31, 2018, Defendant SHALL PROVIDE Plaintiff’s counsel

     with a list of all potential collective action members, which shall include each

     individual’s name, position, dates of employment, last known mailing address,

     last known e-mail address, and last known telephone number.

3.   No later than November 16, 2018, Plaintiff SHALL MAIL the Notice and Consent

     to Join form to all potential collective action members via first-class U.S. Mail.

     Further, Plaintiff SHALL FILE a Notice of Completion of Mailing within seven

     days of completing the mailing and no later than November 23, 2018.



     Dated this 17th day of October, 2018.

                                                BY THE COURT:




                                                William J. Martínez
                                                United States District Judge




                                           2
